The opinion of the court was delivered by
The Chancellor.
The errors assigned in this case are to certain parts of the judge’s charge and his refusal to charge as requested by the defendant’s counsel. I think there was error in one of those matters. The suit is an action of ejectment. One of t'he defences was a claim of title by adverse-possession for twenty years. While the general statement of the law on that subject, in the charge, is correct, there is a statement in regard to the proof which was very likely to mislead the jury, to the prejudice of the defendant. It is this: “ I do not see, under the law, how you can find that *353there was adverse possession for any part of this land, except the part where these posts were actually placed or the land used in connection with them.” This expression might well have been understood and accepted by the jury as a charge that, under the law, the appellant, the defendant below, had not, by the facts proven, established a title by adverse possession to the land in dispute, except, perhaps, as to the part of it which was occupied by the posts and the part used in connection with them. For this reason, I think the judgment should be reversed.
For affirmance—The Chief Justice, Knapp, Magie, Van S yokel. 4.
For reversal — The Chancellor, Dixon, Parker, Scujkder, Brown, Clement, Cole, Paterson, Whitaker. 9.